Exhibit 10.1

 

CONVERTIBLE DEBT AMENDMENT

 

Livingston Asset Management LLC (the “Holder”) is the holder of various
outstanding promissory notes (each a “Note and collectively “Notes”) issued by
Bantek, Inc. (f.k.a. Drone USA, Inc.) (the “Company”) set forth hereto on
Schedule A. The Notes represent all promissory notes and/ or other securities
issued by Company to Holder which are convertible or exercisable into shares of
the Company’s common stock.

 

The Holder and the Company now desire to amend the Notes as follows:

 

All provisions contained in the Notes which establish the right of Holder to
convert any portion of the principal and/ or interest of such Notes into shares
of the Company’s common stock shall be deleted and have no further effect. To
the extent Holder has submitted a conversion notice to the Company in respect of
any Note which remains pending as of the date of this Amendment, such conversion
notice shall no longer be valid, and the Company shall have no further
obligation to honor any pending conversion notice in respect of such Note. This
Amendment shall be absolute and shall not be waivable in the future by the
parties.

 

Notwithstanding the above, all other terms and provisions of the Notes shall
remain in full force and effect. Nothing in this Amendment shall be construed to
relieve the Company of its absolute obligation to pay Holder the principal
amount plus accrued interest set forth in the Notes according to their terms.
This Agreement shall be construed as to validity and performance, and shall be
enforced in accordance with and governed by the laws of the jurisdiction as set
forth in the Notes.

 

Dated: November 1, 2019

 

Livingston Asset Management LLC   Bantek, Inc. (f.k.a. Drone USA, Inc.)      
By: [ex10-1_001.jpg]   By: [ex10-1_002.jpg] Title: Mgr   Title: CEO

 

 

 

 

SCHEDULE A

 

PROMISSORY NOTES

Issuance Date  Principal Amount   Interest Rate            12/1/18  $10,375  
 10%             1/1/19  $12,500    10%             2/1/19  $12,500    10%   
         3/1/19  $12,500    10%             4/1/19  $12,500    10%            
5/1/19  $12,500    10%             6/1/19  $12,500    10%             9/30/19 
$51,000    10%             9/30/19  $17,000    10%             10/29/19 
$17,000    10%

 

 

 

 

